i)

Loo

WN

6

JIMENEZ ARMS, INC.,

 

Case 20-10752-abl Doc 66 Entered 08/18/20 13:49:02 Page 1 of 3

LENARD E. SCHWARTZER
2850S. Jones Blvd., Ste |

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL

IN PROCEEDINGS UNDER CHAPTER 7

NOTICE OF ENTRY OF ORDER

)
)
)
)
)
)
)
)
Debtor. )
)
)

 

 

NOTICE OF ENTRY OF ORDER
PLEASE TAKE NOTICE that an ORDER AUTHORIZING TRUSTEE TO EMPLOY
GENSKE, MULDER & COMPANY, LLP AS SPECIAL ACCOUNTANT was entered by the
above-entitled Court on August 17, 2020. A copy of the Order is attached hereto, marked Exhibit 1,

and incorporated herein by reference.

DATED: August 18, 2020

 

 

Lenard E. Schwartzer
Trustee

 
Case 20-10752-abl Doc 66 Entered 08/18/20 13:49: 20f3
Case 20-10752-abl Doc65 Entered 08/17/20 15:55:28 Pagel of 2

©
NO
U
je)
(O
OD

Honorable August B. Landis
United States Bankruptcy Judge

 

Entered on Docket
August 17, 2020

 

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL
JIMENEZ ARMS, INC., IN PROCEEDINGS UNDER CHAPTER 7

)
)
) ORDER AUTHORIZING TRUSTEE TO
} EMPLOY GENSKE, MULDER &
} COMPANY, LLP AS SPECIAL
) ACCOUNTANT
Debtor. )
) (No Hearing Required)
)

 

The Court having read the Ex Parte Application to Employ GENSKE, MULDER &
COMPANY, LLP, as Special Accountant, authorizing the Trustee, LENARD E. SCHWARTZER, to

employ a special accountant, and good cause appearing therefor,

ATi

‘fil

 

Leib? ye

 
IJ
t

to

 

Case 20-10752-abl Doc 66 Entered 08/18/20 13:49:02 Page 30

£3
Case 20-10752-abl Doc65 Entered 08/17/20 15:55:28 Page 2 of 2

IT 1S HEREBY ORDERED that the Trustee is authorized 10 employ and retain the services of

GENSKE, MULDER & COMPANY, LLP, AS SPECIAL ACCOUNTANT.

Submitted by

  
 

LENARD E. SCHWARTZER
Trustee

 
